Title: From Thomas Jefferson to Mr. Brown, 18 January 1805
From: Jefferson, Thomas
To: Brown, Mr.


                  
                     Sir 
                     
                     Washington Jan. 18. 1805.
                  
                  I was told last fall that the road to and from Lacey’s ford on Bull run was so destroyed by the rains of last summer that a carriage could not pass there, and that they had not been repaired. will you be so good as to write me word whether a carriage can pass them now, as I shall be going that way the first week in March, and shall be unwilling to attempt the Centreville road, which at that season is scarcely to be passed at all. your answer will oblige me. Accept my best wishes
                  
                     Th: Jefferson 
                     
                  
               